 



Exhibit 10.40
WESTMORELAND ENERGY LLC
 
FIRST AMENDMENT, CONSENT AND RELEASE
 
Dated As Of August 22, 2007
to
NOTE PURCHASE AGREEMENT AND RELATED NOTE DOCUMENTS,
Each Dated As Of June 29, 2006
Re: $30,000,000 Floating Rate Senior Notes

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT, CONSENT AND RELEASE
     This First Amendment, Consent and Release dated as of August 22, 2007 (the
or this “First Amendment”) to the Note Agreements each dated as of June 29, 2006
is among Westmoreland Energy LLC, a Delaware limited liability company (the
“Company”), Westmoreland Power, Inc., a Delaware corporation (“WPI”),
Westmoreland Power Operations, LLC, a Virginia limited liability company
(“WPO”), and Westmoreland Utility Operations, LLC, a Virginia limited liability
company (“WUO”), Westmoreland — North Carolina Power, L.L.C., a Virginia limited
liability company (“Westmoreland-NC”) and Westmoreland-Roanoke Valley, L.P., a
Delaware limited partnership (“Westmoreland-RV”, and together with the Company,
WPI, WPO, WUO and Westmoreland-NC, the “Obligors”), SOF Investments, L.P., a
Delaware limited partnership, as collateral agent (the “Collateral Agent”) and
each of the purchasers whose names appear at the end hereof (each, a “Purchaser”
and, collectively, the “Purchasers”).
RECITALS:
     A. The Company and each of the Purchasers are parties to a Note Purchase
Agreement dated as of June 29, 2006 (collectively, the “Note Purchase
Agreement”). The Company has issued pursuant to the Note Purchase Agreement
$30,000,000 aggregate principal amount of its Floating Rate Senior Notes (the
“Notes”, such term to include any such notes issued in substitution therefor
pursuant to Section 13 of the Note Purchase Agreement). The Purchasers are the
holders of 100]% of the outstanding principal amount of the Notes.
     B. As security for the Note Purchase Agreement, the Company and the other
Obligors have entered into the following agreements: (i) a Pledge and Security
Agreement, dated as of June 29, 2006 (the “Company Pledge Agreement”), by the
Company, as pledgor and the Collateral Agent, as collateral agent for its
benefit and the benefit of the other Secured Parties (as defined therein),
(ii) a Guaranty, Pledge and Security Agreement, dated as of June 29, 2006 (the
“WPO/WUO Pledge Agreement”), by WPI, WPO, and WUO, each as pledgor and the
Collateral Agent, as collateral agent for its benefit and the benefit of the
other Secured Parties (as defined therein), and (iii) a Guaranty, Distribution
Pledge, Collateral Assignment and Security Agreement, dated as of June 29, 2006
(the “WNC/WRV Pledge Agreement”), by and among Westmoreland-NC and
Westmoreland-RV and the Collateral Agent, as collateral agent for its benefit
and the benefit of the other Secured Parties (as defined therein).
     C. The Company has advised the Collateral Agent and the Purchasers that the
Company and the other Obligors desire to (A) sell, transfer and assign to North
American Energy Services Company (“NAES”) their respective interests in (i) the
Facility Operating Agreement, dated as of November 22, 2000, between Virginia
Electric and Power Company (“VEPCO”) and LG&E Power Services LLC, a Delaware
limited liability company (“LPS” as predecessor in interest to WPO and WUO (by
assignment to, and assumption by, respectively) immediately following the
Closing) with respect to VEPCO’s power production facility located in or near
Southampton, Virginia; (ii) the Facility Operating Agreement, dated as of
November 22, 2000, between VEPCO and LPS with respect to VEPCO’s power
production facility located in or near Altavista, Virginia; (iii) the Facility
Operating Agreement, dated as of November 22, 2000, between VEPCO and LPS with
respect to VEPCO’s power production facility located in or near Hopewell,
Virginia, as amended pursuant to Amendment No. 1 dated March 4, 2002; (iv) the
Operations and Maintenance Agreement, dated as of April 19, 2004, between VEPCO
and LPS with respect to VEPCO’s power production facility located in or near
Gordonsville, Virginia; and (B) terminate that certain the Amended and Restated
Facility Operating Agreement, dated as of December 1, 1993, between the Project
Partnership and LPS (as successor in interest in UC Operating Services) and
concurrently with the termination thereof. LPS shall enter into a new operating
contract with NAES (the “New NAES Operating Contract”), all of the foregoing of
which constitute “O&M Agreements” under the Note

 



--------------------------------------------------------------------------------



 



Purchase Agreement and the other Note Documents (the foregoing collectively
being referred to as the “Transactions”).
     D. The Collateral Agent and the Purchasers have agreed to consent to the
Transactions and to release any and all interests, including, without
limitation, any security interests, which they may have in or to such O&M
Agreements, and to amendment the Note Documents or remove any further
obligations with respect to the O&M Agreements.
     E. The Company, the other Obligors, the Collateral Agent and the Purchasers
now desire to so amend, modify and release the provisions of the Note Documents
as of the date hereof (the “Effective Date”) in the respects, but only in the
respects, hereinafter set forth.
     F. Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Note Purchase Agreement unless herein defined or the
context shall otherwise require.
     G. All requirements of law have been fully complied with and all other acts
and things necessary to make this First Amendment a valid, legal and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.
     NOW, THEREFORE, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of the First Amendment set forth in Section 3.1
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:
SECTION 1. AMENDMENTS.
     1.1. Section 7.1(c)(iii) of the Note Purchase Agreement is hereby deleted
and accordingly, Section 7.1(c) of the Note Purchase Agreement is hereby amended
in its entirety to read as follows:
     “(c) Notice of Default or Event of Default — promptly, and in any event
within five days after a Responsible Officer becoming aware of (i) the existence
of any Default or Event of Default or that any Person has given any notice or
taken any action with respect to a claimed default hereunder or that any Person
has given any notice or taken any action with respect to a claimed default of
the type referred to in Section 11(f), and (ii) the existence of a “Default” or
“Event of Default” under the Credit Agreement, a written notice specifying the
nature and period of existence thereof and what action the Company is taking or
proposes to take with respect thereto;”
     1.2. The definition of “O&M Agreements” in Schedule B to the Note Purchase
Agreement is hereby deleted and replaced with the following:
““O&M Agreement” means that certain Operations and Maintenance Agreement, to be
entered into on or about August 22, 2007, by and between Westmoreland Partners,
a Virginia general partnership, and North American Energy Services Company, a
Washington corporation, with respect to the Project.”
     1.3. Exhibits B-1, B-2 and B-3 to the Note Purchase Agreement shall be and
are hereby amended in its entirety to reflect the modifications to such
agreements described herein.

2



--------------------------------------------------------------------------------



 



     1.4. The reference to the “Amended and Restated Facility Operating
Agreement, dated as of December 1, 1993, between the Westmoreland-LG&E Partners,
a Virginia partnership, and LG&E Power Services LLC, a Delaware limited
liability company (as successor in interest in UC Operating Services)” in clause
(ii) of the proviso of Section 2.2(b) of the WPO/WUO Pledge Agreement and the
reference to such agreement elsewhere in the Note Documents, is, in each
instance, hereby amended to read as follows: “the O&M Agreement” References to
the Note Purchase Agreement, the WPO/WUO Pledge Agreement, and any of the other
Note Documents in any of the Note Documents, as hereby amended to refer to such
documents as amended hereby.
SECTION 2. CONSENTS AND RELEASES.
     2.1. The Company hereby agrees to apply or cause to be applied the proceeds
received from the Transactions, which, as of the date hereof, as expected to be
approximately, $804,000, against the outstanding principal balance of the Notes
which would otherwise be due and payable on the Maturity Date, and upon receipt
of such funds by the Collateral Agent or the applicable Purchaser, such funds
shall be so deemed to have been applied.
     2.2. In consideration of the agreement the Company as provided in
Section 2.1 hereof, the Collateral Agent and the Purchasers hereby (i) consent
to the sale, transfer and assignment to NAES of O&M Agreements (for clarity, as
defined in Recital C above), and (ii) hereby releases and terminates, which
shall be effective as of the Effective Date, all liens and other security
interests in the O&M Agreements (for clarity, as defined in Recital C above)
which have been sold to NAES or otherwise terminated as part of the
Transactions, which security interests have been or may have been granted to the
Collateral Agent under or in connection with any of the Note Documents;
provided, however, that the foregoing consent is limited to the transactions
described in the foregoing subclause (i) and (ii) as provided in the O&M
Agreement (as defined in section 1.2 above) and the Asset Purchase Agreement
dated as of August 22, 2007 by and among NAES, WUO and Westmoreland Technical
Services, Inc.
     2.3. SOF Investments, L.P. in its capacity as holder (“Holder”) of the
Warrant No. R-1 (the “Warrant”) (A) acknowledges receipt of notice in that
certain letter (the “July 18 Letter”), dated July 18, 2007, of the Company’s
intent to conduct a rights offering and related transactions and its
consideration of a possible exchange offer (each, an “Offering”), and (B) hereby
waives the requirement to provide, under Section 2(j) of the Warrant, at least
twenty (20) business days before the Offerings prior written notice of “the
proposed transaction, the amount of the Fair Market Value per share and the
amount of the fair market value of any Non-Cash Consideration involved in the
transaction as determined by the Board of Directors of the Company (including
the basis therefor)” (as used and defined in the Warrant). Nothing in this First
Amendment or the receipt by Holder of the July 18 Letter shall be construed as
the Holder’s consent to either Offering or the terms thereof nor a waiver of any
rights under the Warrant or the Note Purchase Agreement in respect thereof. In
connection with each Offering, the Company shall deliver its calculation of the
amount of the Fair Market Value per share and the amount of the fair market
value of any Non-Cash Consideration (as these terms are defined in the Warrant)
involved in the transaction, and deliver the certificate required under Section
2(i) of the Warrant within five (5) business days following completion of each
Offering, all as otherwise in accordance with the terms and provisions of the
Warrant.
SECTION 3. MISCELLANEOUS.
     3.1. This First Amendment shall become effective and binding upon the
Company, the other Obligors, the Collateral Agent and the Purchasers on the
Effective Date upon each of the following conditions having occurred: (a) each
of the parties hereto shall have executed and delivered to the other

3



--------------------------------------------------------------------------------



 



parties their respective signature to this First Amendment; and (b) after giving
effect to the consents and releases set forth in Section 2 of this First
Amendment, no Default or Event of Default shall have occurred and be continuing.
     3.2. This First Amendment shall be construed in connection with and as part
of the Note Purchase Agreement and the other Note Documents, and except as
modified and expressly amended by this First Amendment, all terms, conditions
and covenants contained in the Note Purchase Agreement and the other Note
Documents are hereby ratified and shall be and remain in full force and effect.
     3.3. Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this First Amendment
may refer to the Note Purchase Agreement or nay of the other Note Documents
without making specific reference to this First Amendment but nevertheless all
such references shall include this First Amendment unless the context otherwise
requires.
     3.4. The descriptive headings of the various Sections or parts of this
First Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.
     3.5. Any provision of this First Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction
     3.6. This First Amendment may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
     3.7. This First Amendment shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of New York excluding choice of law principles of the law of such State that
would permit the application of the laws of a jurisdiction other than such
State.

4



--------------------------------------------------------------------------------



 



     3.8. The execution hereof by you shall constitute a contract between us for
the uses and purposes hereinabove set forth, and this First Amendment may be
executed in any number of counterparts, each executed counterpart constituting
an original, but all together only one agreement.

            WESTMORELAND ENERGY LLC
      By:   /s/ Morris W. Kegley         Name:   Morris W. Kegley       
Title:   General Counsel        WESTMORELAND — NORTH CAROLINA POWER, L.L.C.
      By:   /s/ Morris W. Kegley         Name:   Morris W. Kegley       
Title:   General Counsel        WESTMORELAND-ROANOKE VALLEY, L.P.
      By:   /s/ Morris W. Kegley         Name:   Morris W. Kegley       
Title:   General Counsel        WESTMORELAND POWER, INC.
      By:   /s/ Morris W. Kegley         Name:   Morris W. Kegley       
Title:   General Counsel        WESTMORELAND POWER OPERATIONS, LLC
      By:   /s/ Morris W. Kegley         Name:   Morris W. Kegley       
Title:   General Counsel        WESTMORELAND UTILITY OPERATIONS, LLC
      By:   /s/ Morris W. Kegley         Name:   Morris W. Kegley       
Title:   General Counsel   

5



--------------------------------------------------------------------------------



 



         

ACCEPTED AND AGREED TO:

          SOF INVESTMENTS, L.P.,
as Purchaser and as Collateral Agent
    By:   /s/ Marc R. Lisker       Name:   Marc R. Lisker      Title:   General
Counsel     

6